Exhibit 10.1
 
NOTE AGREEMENT
 
THIS NOTE AGREEMENT (“Agreement”) is made and entered into this 24th day of May,
2013, by and between Next Generation Energy Corp., formerly Next Generation
Media Corp. (“NextGen”) and Actual Investments, LLC (“Lender”).
 
WITNESSETH:
 
WHEREAS, contemporaneous with the execution of this Agreement, the Lender is
entering into an Option Agreement with Forge, LLC, under which the Lender has
the option of purchasing part or all of note held by Forge, LLC that are
obligations of NextGen (the “Note”);
 
WHEREAS, NextGen and Lender are entering into this Agreement to evidence the
terms under which they have agreed to the repayment of the debt evidenced by the
Notes to the extent an interest in them is purchased by the Lender (such portion
being the “Purchased Debt”);
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Interest Rate. The Purchased Debt shall bear interest at the rate of 8% per
annum.
 
2. Repayment Terms. The Purchased Debt shall be due and payable in full with
accrued interest on September 30, 2013.
 
3. Conversion Terms. The Lender shall be entitled, at its option, to convert at
any time commencing on the date hereof the Purchased Debt with any interest
accrued thereon, or any portion thereof, into shares of Common Stock of NextGen
(“Conversion Shares”). The number of Conversion Shares issuable upon conversion
of the Purchased Debt shall be equal to the amount of principle and interest for
which a notice of conversion is sent divided by the Conversion Price in effect
at the time of conversion determined as hereinafter provided. The “Conversion
Price” shall be as follows: for the first $70,000 of Purchased Debt that is
converted, the Conversion Price shall be $0.0014 per share. The Conversion Price
in effect at any time shall be subject to adjustment as follows:
 
(i) If NextGen shall at any time after the issue date subdivide its outstanding
Common Stock, by split-up or otherwise, or combine its outstanding Common Stock,
or issue additional shares of its capital stock in payment of a stock dividend
in respect of its Common Stock, the Conversion Price shall forthwith be
proportionately decreased in the case of a subdivision or stock dividend, or
proportionately increased in the case of a combination.
 
(ii) In case of any consolidation or merger of NextGen with or into any other
corporation (other than a consolidation or merger in which NextGen is the
continuing corporation), or in case of any sale or transfer of all or
substantially all of the assets of NextGen, the Holder of this Note shall after
such consolidation, merger, sale or transfer have the right to convert this Note
into the kind and amount of shares of stock and other securities and property
which such Holder would have been entitled to receive upon such consolidation,
merger, sale or transfer if he had held the Common Stock issuable upon the
conversion of this Note immediately prior to such consolidation, merger, sale or
transfer.
 
4. Conversion Procedures. Conversion shall be effectuated by sending a notice of
conversion (“Notice of Conversion”) to NextGen in the form attached hereto as
Exhibit A executed by the Lender evidencing the Lender’s intention to convert
the Purchased Debt or a specified portion (as above provided) hereof. Interest
accrued or accruing from the date of issuance to the date of conversion shall be
paid as set forth above. No fraction of a share or scrip representing a fraction
of a share will be issued on conversion, but the number of shares issuable shall
be rounded to the nearest whole share. The date on which Notice of Conversion is
given (the “Conversion Date”) shall be deemed to be the date on which the Lender
faxes the Notice of Conversion duly executed to NextGen. Email delivery of the
Notice of Conversion shall be accepted by NextGen at
darryl@nextgenerationenergycorp.com. Certificates representing Common Stock upon
conversion will be delivered to the Lender within three (3) trading days from
the date the Notice of Conversion is delivered to NextGen. Delivery of shares
upon conversion shall be made to the address specified by the Lender in the
Notice of Conversion.
 
 
1

--------------------------------------------------------------------------------

 
 
5. Reservation of Shares. NextGen will at all times reserve, keep available and
be prepared to issue, free from any preemptive rights, out of its authorized but
unissued Common Stock, solely for the purpose of effecting conversion of the
Purchased Debt, the full number of shares of Common Stock then issuable upon the
conversion of all Purchased Debt. NextGen will pay any and all transfer taxes
that may be payable in respect of the issue or delivery of shares of Common
Stock on conversion of the Purchased Debt pursuant hereto. NextGen shall not,
however, be required to pay any tax which may be payable in respect of any
transfer involved in the issue or transfer and delivery of shares of Common
Stock in a name other than that in which the Purchased Debt so converted was
originally issued, and no such issue or delivery shall be made unless and until
the person requesting such issue has paid to NextGen the amount of any such tax
or has established to the satisfaction of NextGen that such tax has been paid.”
 
6. Entire Agreement. This Agreement contains the entire understanding between
and among the parties hereto with respect to the subject matter hereof, and
shall be binding upon and inure to the benefit of such parties, and their
respective heirs, successors in interest and legal representatives. The
provisions of this Agreement may not be amended, supplemented, waived or changed
orally, but only by a writing signed by the party as to whom enforcement of any
such Agreement, modification, supplement or waiver is sought and making specific
reference to this Agreement.
 
This Agreement may be executed in counterpart.
 
Next Generation Energy Corp.


By: Darryl Reed
Title: CEO


Address: 4270 John Marr Dr.
Unit 1575
Annandale, VA 22003
 
Actual Investments, LLC


/s/ Nicco Regente


By: _____________________
Nicco Reggente


Title: Manager


 
2

--------------------------------------------------------------------------------